DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
A.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
B.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given via a telephonic communication with Bryan K. Wheelock (Reg. No. 31,441) on September 1, 2021.

C.	The application has been amended as follows: 

Claim 7 is amended as follows:
7. 	A method for automatically actuating and positioning a deflectable sheath device in a subject anatomy with a remote medical navigation system together with a localized second medical device that passes through the deflectable sheath device and is also actuated by the remote medical navigation system to access a desired target location, the method comprising the steps of: 
(a) calibrating an initial configuration of the deflectable sheath device by manual adjustment of controls of the remote medical navigation system such that sheath deflection is generated and is visually apparent in an X-ray image, and marking on a graphical user interface a length of the second medical device near the distal tip of the deflectable sheath device, 

(c) computationally determining a set of degrees of freedom for optimal device configuration of the deflectable sheath device based on a computational model of device deformation and a set of geometrical constraints, 
(d) automatically steering the deflectable sheath device with the remote medical navigation system to the computationally determined set of degrees of freedom, 
(e) using position and orientation information from at least one of the deflectable sheath device or the second medical device to make automatic feedback controlled adjustments to the configuration of the deflectable sheath device, 
(f) repeatedly iterating the feedback-controlled adjustments to the device configuration of the deflectable sheath device until a pre-determined criterion is reached, and 
(g) steering the second medical device with the remote medical navigation system to access the desired target location.

Response to Amendment
D.	Applicant’s Amendment filed August 16, 2021 (hereinafter “08/16/21 Amendment") has been entered, and fully considered.  In the 08/16/21 Amendment, claims 7 & 15 were amended.  No claims were cancelled (claims 1-6, 10, & 18-21 were cancelled in one or more prior amendments), or newly added.  Therefore, claims 7-9 & 11-17 remain pending in the application.  
E.	The 08/16/21 Amendment has overcome the claim objection and the rejections under § 112(b) previously set forth in the Non-Final Office Action mailed 04/14/21 (“04/14/21 Action”). 

Allowable Subject Matter
F.	Claims 7-9 & 11-17 are allowed.

G.	The following is an Examiner’s statement of reasons for allowance:
	
Independent claim 8 requires, inter alia, the step of:
(a) calibrating an initial configuration of the deflectable sheath device by manual adjustment of controls of the remote medical navigation system such that sheath deflection is generated and is visually apparent in an X-ray image, and marking on a graphical user interface a length of the second medical device near the distal tip of the deflectable sheath device, 

Emphasis added.

The references of record fail to teach or render obvious the claimed method, including the foregoing emphasized limitation in combination with the other limitations of independent claim 7.  
For example, while U.S. 2005/0020911 to Viswanathan teaches calibrating an initial configuration of a deflectable sheath device by manual adjustment of controls of the remote medical navigation system such that sheath deflection is generated and is visually apparent in an X-ray image [as established in the 09/03/20 Action (at pgs. 5-6 & 11-12)], neither Viswanathan, nor the other references of record, teach, or render obvious, the additional limitation of the claimed calibration step of “marking on a graphical user interface a length of the second medical device near the distal tip of the deflectable sheath device.”

H.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
I.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794